Citation Nr: 1034072	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right heel disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1967.  He had subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2007, the Board remanded this case for additional 
development.  

In April 2010, the Veteran submitted additional service records.  
In the July 2010 Written Brief Presentation, the representative 
indicated that they waived RO review of any evidence received 
after the March 2010 supplemental statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for left hip, right knee, left knee, right heel, and low back 
disabilities.  He essentially contends that these disabilities 
are related to his National Guard service, as opposed to his 
initial period of active duty service.  

Service connection generally requires: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during active service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).
 
The term "active military, naval, or air service" includes, in 
pertinent part, active duty, any period of active duty for 
training during which the individual concerned was disabled from 
a disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2009).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In July 2007, the Board remanded this case and requested 
extensive development.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the Veteran, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). In Dyment v. West, 13 Vet. 
App. 141 (1999), the Court found that it is substantial 
compliance with remand orders that is required in order to meet 
the obligations of Stegall.

The July 2007 remand directed that the RO contact the Army 
National Guard unit to which the claimant was assigned, the South 
Carolina Army National Guard Adjutant General, or the U.S. Army 
Reserve Personnel Command and any other appropriate source to 
obtain the appellant's National Guard personnel records and any 
additional service treatment records.  

In April 2008, the RO requested National Guard records from the 
South Carolina Army National Guard.  In May 2008, a response was 
received from the Office of the Adjutant General of South 
Carolina.  Information received was limited and included only NGB 
Form 22, Army National Guard Retirement Points History Statement, 
and DD Form 214 for the Veteran's initial period of service.  No 
orders or medical records were received.  

Review of NGB Form 22 indicates that military records could be 
picked up at soldier's last unit of assignment as shown in item 
#8a, and that the claimant was transferred to Army Reserve 
Personnel Command Retired Reserve.  The Board observes that on 
his claim filed in August 2003, the Veteran identified the name, 
address, and phone number of his unit at that time.  On review, 
there is no indication that the RO contacted the Veteran's last 
unit of assignment or Army Reserve Personnel Command and it is 
unclear whether the claims file contains complete National Guard 
service treatment and personnel records.  Additional development 
is warranted.  

The RO was also directed to verify each and every period of 
National Guard and/or Army Reserve service, and that each 
separate period must be identified as being either a period of 
active duty, active duty for training, or inactive duty for 
training.  While the record now contains information regarding 
retirement points, to include the number of inactive duty 
training and active duty training points, for each year of 
service, it does not appear that efforts were made to identify 
the dates of the individual periods of duty.  

The Board observes that a copy of orders submitted by the Veteran 
indicates that he was ordered to active duty for training for the 
period from June 18 to November 4, 1989.  Additionally, NGB Form 
23 indicates active duty, active duty training, or full time 
training duty for various periods from 1985 to 1987; and the 
record of assignments also indicates various periods of active 
duty for training and/or active duty.  For example, it appears 
that the Veteran was ordered to active military service from 
approximately November 1990 to April 1991.  

Finally, following completion of the requested development, the 
RO was directed to schedule the Veteran for a VA orthopedic 
examination.  The examiner was to address whether it was at least 
as likely as not that any current low back, left hip, right knee, 
left knee, and/or right heel disorder originated during the 
Veteran's active service from 1964-1967, or was otherwise related 
to any verified period of active duty for training, and/or 
inactive duty training, or incident thereof.

The Veteran underwent a VA examination in December 2009.  The 
diagnoses were right foot calcaneal spur, mild degenerative joint 
disease of the left hip, degenerative joint disease of the lumbar 
spine, and degenerative joint disease of the knees.  The examiner 
stated that essentially all of the Veteran's complaints began 
after the year 2000, which appeared to be well after the time 
period he was asked to focus on (1964 to 1967).  The examiner 
discussed available records and indicated that the Veteran had 
degenerative disease in multiple sites and he believed that 
essentially all of his degenerative disease occurred after 
discharge in 1967.  He stated that, at the present time, he 
believed it was less likely as not that the claimed conditions 
were related to being in service.  Notwithstanding, the examiner 
further stated:

I am not sure of the specifics of how it 
works for patients in the National Guard, 
etc., but it is fairly clear that these 
conditions are not related to his active 
duty.  

If more information is needed, and if 
further clarity is provided as to whether 
or not these conditions could be related to 
his being in the National Guard, as he says 
he was in the National Guard for 
approximately 38 years, then I would be 
more than willing to reevaluate his case, 
but from the guidelines I have been given 
at the present time, it appears to focus on 
the period 1964-1967.

The examiner did not provide the opinion requested in the remand; 
however, he clearly expressed a willingness to reevaluate the 
case if additional information was provided.  As such, further 
development is needed.  38 C.F.R. § 3.159(c) (2009).  

In summary, the Board finds that the directives of the July 2007 
remand have not been sufficiently complied with and therefore, 
another remand is needed.  Stegall; Dyment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any service 
personnel and/or medical records relating 
to the Veteran's National Guard service 
from the Veteran's last unit of assignment 
and from Army Reserve Personnel Command 
Retired Reserve, 1 Reserve Way, St. Louis, 
Missouri 63132-5200.  (Regarding the last 
unit of assignment, please see VA Form 21-
526, received in August 2003, item #19b; 
and NGB Form 22, item #8a).  Records 
requested should include, but not be 
limited to, any orders, leave and earnings 
statements, line of duty reports, 
annual/periodic examinations, and 
outpatient or inpatient clinical records 
related to treatment at any military 
facility.  

2.  The RO/AMC must attempt to verify each 
and every period of National Guard and/or 
Army Reserve service performed by the 
Veteran.  Each separate period, to include 
each and every "drill weekend", must be 
specifically identified as being either a 
period of active duty, active duty for 
training, or inactive duty for training.  
To the extent possible, the RO/AMC is 
requested to draft a list of all 
identifiable periods of service since 1967 
and indicate the duty status thereof.  If 
the RO/AMC is unable to obtain the 
information necessary to identify all 
individual periods of National Guard 
service, this should be documented in the 
claims file.  

3.  Thereafter, the December 2009 examiner 
should be asked to provide an addendum to 
his report.  The claims file and a copy of 
this remand should be available for 
review.  The examiner should be advised of 
any and all verified periods of active 
duty, active duty for training, or 
inactive duty for training since 1967.  

The examiner should also be advised that 
regarding National Guard service, service 
connection is warranted for any period of 
active military service, which includes 
active duty, any period of active duty for 
training during which an individual 
concerned was disabled from a disease or 
injury incurred or aggravated in line of 
duty; and any period of inactive duty for 
training during which the individual 
concerned was disabled from an injury 
incurred or aggravated in line of duty.  

Following review of the claims file, to 
include private medical records and 
National Guard treatment records, the 
examiner is requested to opine whether it 
is at least as likely as not that any 
current left hip, right knee, left knee, 
right heel and/or low back disorder is 
related to any verified period of active 
duty, active duty for training, or 
inactive duty for training.  The examiner 
is requested to provide a complete 
rationale for any opinion offered. 

In preparing their opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
REMAND

The Veteran contends that he is entitled to service connection 
for left hip, right knee, left knee, right heel, and low back 
disabilities.  He essentially contends that these disabilities 
are related to his National Guard service, as opposed to his 
initial period of active duty service.  

Service connection generally requires: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during active service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).
 
The term "active military, naval, or air service" includes, in 
pertinent part, active duty, any period of active duty for 
training during which the individual concerned was disabled from 
a disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2009).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In July 2007, the Board remanded this case and requested 
extensive development.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the Veteran, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). In Dyment v. West, 13 Vet. 
App. 141 (1999), the Court found that it is substantial 
compliance with remand orders that is required in order to meet 
the obligations of Stegall.

The July 2007 remand directed that the RO contact the Army 
National Guard unit to which the claimant was assigned, the South 
Carolina Army National Guard Adjutant General, or the U.S. Army 
Reserve Personnel Command and any other appropriate source to 
obtain the appellant's National Guard personnel records and any 
additional service treatment records.  

In April 2008, the RO requested National Guard records from the 
South Carolina Army National Guard.  In May 2008, a response was 
received from the Office of the Adjutant General of South 
Carolina.  Information received was limited and included only NGB 
Form 22, Army National Guard Retirement Points History Statement, 
and DD Form 214 for the Veteran's initial period of service.  No 
orders or medical records were received.  

Review of NGB Form 22 indicates that military records could be 
picked up at soldier's last unit of assignment as shown in item 
#8a, and that the claimant was transferred to Army Reserve 
Personnel Command Retired Reserve.  The Board observes that on 
his claim filed in August 2003, the Veteran identified the name, 
address, and phone number of his unit at that time.  On review, 
there is no indication that the RO contacted the Veteran's last 
unit of assignment or Army Reserve Personnel Command and it is 
unclear whether the claims file contains complete National Guard 
service treatment and personnel records.  Additional development 
is warranted.  

The RO was also directed to verify each and every period of 
National Guard and/or Army Reserve service, and that each 
separate period must be identified as being either a period of 
active duty, active duty for training, or inactive duty for 
training.  While the record now contains information regarding 
retirement points, to include the number of inactive duty 
training and active duty training points, for each year of 
service, it does not appear that efforts were made to identify 
the dates of the individual periods of duty.  

The Board observes that a copy of orders submitted by the Veteran 
indicates that he was ordered to active duty for training for the 
period from June 18 to November 4, 1989.  Additionally, NGB Form 
23 indicates active duty, active duty training, or full time 
training duty for various periods from 1985 to 1987; and the 
record of assignments also indicates various periods of active 
duty for training and/or active duty.  For example, it appears 
that the Veteran was ordered to active military service from 
approximately November 1990 to April 1991.  

Finally, following completion of the requested development, the 
RO was directed to schedule the Veteran for a VA orthopedic 
examination.  The examiner was to address whether it was at least 
as likely as not that any current low back, left hip, right knee, 
left knee, and/or right heel disorder originated during the 
Veteran's active service from 1964-1967, or was otherwise related 
to any verified period of active duty for training, and/or 
inactive duty training, or incident thereof.

The Veteran underwent a VA examination in December 2009.  The 
diagnoses were right foot calcaneal spur, mild degenerative joint 
disease of the left hip, degenerative joint disease of the lumbar 
spine, and degenerative joint disease of the knees.  The examiner 
stated that essentially all of the Veteran's complaints began 
after the year 2000, which appeared to be well after the time 
period he was asked to focus on (1964 to 1967).  The examiner 
discussed available records and indicated that the Veteran had 
degenerative disease in multiple sites and he believed that 
essentially all of his degenerative disease occurred after 
discharge in 1967.  He stated that, at the present time, he 
believed it was less likely as not that the claimed conditions 
were related to being in service.  Notwithstanding, the examiner 
further stated:

I am not sure of the specifics of how it 
works for patients in the National Guard, 
etc., but it is fairly clear that these 
conditions are not related to his active 
duty.  

If more information is needed, and if 
further clarity is provided as to whether 
or not these conditions could be related to 
his being in the National Guard, as he says 
he was in the National Guard for 
approximately 38 years, then I would be 
more than willing to reevaluate his case, 
but from the guidelines I have been given 
at the present time, it appears to focus on 
the period 1964-1967.

The examiner did not provide the opinion requested in the remand; 
however, he clearly expressed a willingness to reevaluate the 
case if additional information was provided.  As such, further 
development is needed.  38 C.F.R. § 3.159(c) (2009).  

In summary, the Board finds that the directives of the July 2007 
remand have not been sufficiently complied with and therefore, 
another remand is needed.  Stegall; Dyment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any service 
personnel and/or medical records relating 
to the Veteran's National Guard service 
from the Veteran's last unit of assignment 
and from Army Reserve Personnel Command 
Retired Reserve, 1 Reserve Way, St. Louis, 
Missouri 63132-5200.  (Regarding the last 
unit of assignment, please see VA Form 21-
526, received in August 2003, item #19b; 
and NGB Form 22, item #8a).  Records 
requested should include, but not be 
limited to, any orders, leave and earnings 
statements, line of duty reports, 
annual/periodic examinations, and 
outpatient or inpatient clinical records 
related to treatment at any military 
facility.  

2.  The RO/AMC must attempt to verify each 
and every period of National Guard and/or 
Army Reserve service performed by the 
Veteran.  Each separate period, to include 
each and every "drill weekend", must be 
specifically identified as being either a 
period of active duty, active duty for 
training, or inactive duty for training.  
To the extent possible, the RO/AMC is 
requested to draft a list of all 
identifiable periods of service since 1967 
and indicate the duty status thereof.  If 
the RO/AMC is unable to obtain the 
information necessary to identify all 
individual periods of National Guard 
service, this should be documented in the 
claims file.  

3.  Thereafter, the December 2009 examiner 
should be asked to provide an addendum to 
his report.  The claims file and a copy of 
this remand should be available for 
review.  The examiner should be advised of 
any and all verified periods of active 
duty, active duty for training, or 
inactive duty for training since 1967.  

The examiner should also be advised that 
regarding National Guard service, service 
connection is warranted for any period of 
active military service, which includes 
active duty, any period of active duty for 
training during which an individual 
concerned was disabled from a disease or 
injury incurred or aggravated in line of 
duty; and any period of inactive duty for 
training during which the individual 
concerned was disabled from an injury 
incurred or aggravated in line of duty.  

Following review of the claims file, to 
include private medical records and 
National Guard treatment records, the 
examiner is requested to opine whether it 
is at least as likely as not that any 
current left hip, right knee, left knee, 
right heel and/or low back disorder is 
related to any verified period of active 
duty, active duty for training, or 
inactive duty for training.  The examiner 
is requested to provide a complete 
rationale for any opinion offered. 

In preparing their opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons for why an opinion cannot be 
provided must be explained.  That is, the 
examiner must specifically explain why the 
causation of the claimed disabilities is 
unknowable.  If the examiner determines 
additional physical examination is 
required, it should be scheduled.

The examiner is requested to append a copy 
of their Curriculum Vitae to the 
examination report.

If the December 2009 examiner is 
unavailable, an additional examination 
should be scheduled, and an opinion 
obtained which is responsive to the 
request herein.  

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.

5.  If additional physical examination is 
requested, the Veteran should be notified 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issues of entitlement to 
service connection for left hip, right 
knee, left knee, right heel, and low back 
disorders.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


